Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/09822 filed 12/10/2019.     
Claims 1-2 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because firstly, the invention is directed towards, “an application,” and therefore this is not one of the statutory categories of invention(method, device, composition of matter, or article of manufacture). Further—if applicant is intending to claim the composition C4BPsymbol, this is a naturally occurring compound found in nature and there are no changes to it to make it different from what is naturally occurring, and therefore it seems applicant is trying to tie up anywhere in nature C4BP is found. Applicant has currently claimed no 
See: Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012); Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1-2, they are very confusing and unclear. First—it is unclear what applicant means by claiming “an application”. This is not a statutory category of invention (method, device, composition, or article of manufacture). Correction is required as to what exactly the instant invention is drawn towards. Further, both claims, claim “in preparation of a kit”. Is a kit being claimed here--- or is applicant attempting to claim a method of preparing a kit? This is unclear and correction is required. Also—it is unclear if clopidogrel resistance is actually predicted, or if this is only meant to be intended use of a compound (which it more reads on as instantly claimed). Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-2 are rejected under 35 U.S.C. 103(a) as being obvious over in view of TOTH in “EVALUATION OF NOVEL LABORATORY METHODS USING WHOLE BLOOD TESTING IN DIFFERENT DISTURBANCES OF HAEMOSTASIS”. 
	With respect to Claims 1-2, TOTH et al. teach of novel laboratory methods and devices using whole blood testing in different disturbances of haemostasis(Page 1). TOTH et al. further teach using C4BP as a coating/marker/detection target/”a related agent,” to test whole blood samples(that include blood serum)(Page 1, paragraph 4). TOTH et al. even further suggest that the methods described in the thesis could be useful or relevant in determinations of clopidogrel resistance(Page 10, paragraph 3, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797